PER CURIAM.
We affirm the final order under review dismissing the juvenile delinquency petitions for lack of prosecution based on a holding that (1) the trial court did not abuse its discretion in denying the state’s third motion for continuance to secure an absent witness, and (2) the trial court correctly found that the state had abandoned its prosecution of the juvenile delinquency petitions below when the prosecuting attorney informed the court (see T.8) that he was unwilling to proceed with the state’s case without the presence of the above-stated witness who was unavailable to tes*315tify. State v. Alvarez, 258 So.2d 24, 25 (Fla. 3d DCA 1972).
Affirmed.